       Case 1:19-cr-00103-JLS-HKS Document 30 Filed 01/24/20 Page 1 of 1




IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

              v.                                                     19-CR-103

SHANE GUAY,

                             Defendant.



                              NOTICE OF APPEARANCE

       TO:    Clerk of the United States District Court
              for the Western District of New York


       You are hereby requested to enter my appearance as counsel for the United States on

the above-entitled action.



       DATED: Buffalo, New York, January 24, 2020.

                                          JAMES P. KENNEDY, JR.
                                          United States Attorney


                                    By: S/MEGHAN A. TOKASH
                                        Assistant United States Attorney
                                        United States Attorney’s Office
                                        Western District of New York
                                        138 Delaware Avenue
                                        Buffalo, New York 14202
                                        (716) 843-5860
                                        Maghan.Tokash@usdoj.gov
